 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     JOVAN ESCALANTE
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:18-cr-00048-LJO-SKO
12                     Plaintiff,                   STIPULATION TO VACATE STATUS
                                                    CONFERENCE AND SET BRIEFING
13   vs.                                            SCHEDULE; ORDER
14   JOVAN ESCALANTE,                               Date: February 4, 2019
                                                    Time: 1:00 p.m.
15                     Defendant.                   Judge: Hon. Sheila K. Oberto
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel, Assistant United States Attorney Jeffrey Spivak, counsel for plaintiff, and Assistant
19   Federal Defender Reed Grantham, counsel for Jovan Escalante, that the status conference
20   currently scheduled for February 4, 2019, at 1:00 p.m. may be vacated and that a briefing
21   schedule may be set as follows:
22                 •    Any motions to be filed on or before April 29, 2019
23                 •    Any oppositions to be filed on or before May 20, 2019
24                 •    Any replies to be filed on or before June 10, 2019
25                 •    Motion hearing on any motions on June 17, 2019, or on any date thereafter
26                      that is acceptable to the court
27          On December 18, 2018, this matter was set for a jury trial on July 16, 2019. At the
28   December 18, 2018 hearing, the government requested a motions schedule and the February 4,
 1   2019 status conference was set to address a motions schedule. The parties have met and
 2   conferred regarding a motions schedule and the dates requested above are mutually agreeable
 3   dates for both parties. This request is for the parties’ convenience, and is made with the intention
 4   of conserving time and resources for both the parties and the Court.
 5
                                                                Respectfully submitted,
 6
 7                                                              McGREGOR W. SCOTT
                                                                United States Attorney
 8
 9   Date: January 30, 2019                                     /s/ Jeffrey Spivak
                                                                JEFFREY SPIVAK
10                                                              Assistant United States Attorney
                                                                Attorney for Plaintiff
11
12                                                              HEATHER E. WILLIAMS
                                                                Federal Defender
13
14   Date: January 30, 2019                                     /s/ Reed Grantham
                                                                REED GRANTHAM
15                                                              Assistant Federal Defender
                                                                Attorney for Defendant
16                                                              JOVAN ESCALANTE
17
18
19                                                              ORDER
20            The status conference currently scheduled for February 4, 2019, at 1:00 p.m. is hereby
21   vacated and the briefing schedule herein is accepted. Jury trial remains set for July 16, 2019.
22
23   IT IS SO ORDERED.
24
     Dated:       January 30, 2019                                            /s/   Sheila K. Oberto    .
25                                                                     UNITED STATES MAGISTRATE JUDGE
26
27
28

      Escalante – Stipulation to Vacate Status Conference and      2
      Set Briefing Schedule
